OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 296-7222 Date of fiscal year end:December 31, 2010 Date of reporting period:December 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 3 Berwyn Fund Portfolio Manager’s Letter 5 Growth of a $10,000 Investment 7 Berwyn Income Fund Portfolio Manager’s Letter 8 Growth of a $10,000 Investment 12 Berwyn Cornerstone Fund Portfolio Manager’s Letter 13 Growth of a $10,000 Investment 16 Schedule of Investments – Berwyn Fund 17 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 26 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes In Net Assets 31 Financial Highlights – Berwyn Fund 32 Financial Highlights – Berwyn Income Fund 33 Financial Highlights – Berwyn Cornerstone Fund 34 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 43 About Your Funds’ Expenses 44 Other Information 45 Board of Trustees and Executive Officers 46 Federal Tax Information 47 2 THE BERWYN FUNDS 2010 Annual Report The Berwyn Funds Letter from the President January 21, 2011 Dear Shareholder: Last year, 2010, was another positive year for shareholders of The Berwyn Funds. The Berwyn Fund, which invests in smaller capitalization stocks, and Berwyn Income Fund, which invests primarily in fixed income securities and dividend-paying stocks, both registered double-digit gains. The Berwyn Cornerstone Fund, which invests in mid-cap and large-cap stocks, had a respectable performance, but after two successive years of good relative returns, underperformed its benchmark index. Investors had plenty to worry about as economic growth seemed tentative and predictions of a “double-dip” recession were widespread. The oil spill in the Gulf of Mexico, concern over the effects of the health care bill, the continuing malaise with almost all aspects of the housing industry and the intractable unemployment level were formidable obstacles to the stability of the financial markets. On the international level, the struggle in Afghanistan and financial challenges of several countries within the European Union also weighed on investors’ confidence. However, in the end, the financial markets reacted not only to growing corporate earnings but also to a desire of many investors to own fixed income instruments as a hedge against the possibility of another setback in economic growth. To a large extent, our focus on corporate fundamentals and our longer-term view than most investors reduces our dependence on making accurate short-term economic predictions. Consequently, as long as we were able to uncover attractive companies for The Berwyn Funds’ stock portfolios, we remained nearly fully invested in the Berwyn and Berwyn Cornerstone Funds throughout the year. In the Berwyn Income Fund, our allocation to stocks was maintained at close to its maximum of 30% during the twelve-month period. The situation in the bond market was extraordinary. The yield on the 10-year Treasury bond remained under four percent during 2010 and at one point fell to 2.43 percent, challenging the low of 2.05 percent reached during the height of the financial crisis at the end of 2008. Yields on corporate bonds also became unattractively low in 2010 and, in response, your Board of Trustees decided that it was in the best interest of our existing shareholders to close the Berwyn Income Fund to new investors. The lack of attractive bond opportunities caused us to shorten the duration of our fixed income securities to reduce the Fund’s price risk. This defensive move served us particularly well in the last quarter of the year when bond prices weakened. As we enter 2011, it appears that investors are gaining confidence that the economic expansion will endure and it is possible that some of the recent weakness in the bond market can be attributed to money being moved from bonds to equities. Indeed, the 3 cyclical bull market that we discussed in last year’s letter seems to be continuing and values will probably become more difficult to uncover in the year ahead. Hopefully, our adherence to the fundamentals of value investing will protect our shareholders from any excesses that may develop as the bull market ages. During 2010 our internal operations functioned smoothly and there were no changes to the primary portfolio managers for any of the Funds. In addition to closing the Berwyn Income Fund to new investors, the Board of Trustees approved a permanent reduction to the management fee for the Berwyn Cornerstone Fund. Shareholder investments plus capital appreciation increased the net assets of The Berwyn Funds to a new high. I thank you for your continued confidence and participation in The Berwyn Funds. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. The President’s Letter seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the Letter. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 4 THE BERWYN FUNDS 2010 Annual Report Berwyn Fund a series ofThe Berwyn Funds January 21, 2011 Dear Berwyn Fund Shareholder: In the fourth quarter of 2010, the Berwyn Fund’s (“BF’s”) net asset value per share advanced from $24.71 to $28.28 for a total return of 14.46 percent after adjusting for the modest per share income dividend of $0.0035 paid on December 30th. BF’s total return was less than the 16.25 percent total return of the Russell 2000 Index, our reference index, but was greater than that of most major stock indices. In the fourth quarter the Dow Jones Industrial Average (“DJIA”), Standard and Poor’s 500 Index (“S&P 500”) and NASDAQ Composite (“NASDAQ”) delivered total returns of 8.04 percent, 10.76 percent and 12.34 percent, respectively. For the 2010 calendar year, BF rose from $22.66 to $28.28, a 24.82 percent total return after adjusting for the year-end dividend cited above. The Russell 2000 Index had an increase of 26.86 percent in the twelve-month period. The DJIA, S&P 500 and NASDAQ reported gains of 14.06 percent, 15.06 percent and 18.15 percent, respectively, for the year. In order to provide a fair total return comparison, all of the indices include dividends. Most stocks in BF’s portfolio performed well last year and, in fact, the Fund’s net asset value per share reached an all-time high on a total return basis. Although a number of our stock selections proved to be disappointing, we did not experience any major setbacks and were active in selling stocks whose fundamental results were not fulfilling our expectations. Nevertheless, at year-end we were frustrated that many of our holdings had reported impressive earnings growth but remained, in our opinion, undervalued. In an atmosphere of high unemployment, economic uncertainty, international financial and political unrest and a fractious domestic political scene, investors seem to be reluctant to place a reasonable valuation on many of our companies that have proven track records, solid balance sheets and talented management teams. Given the low interest rate environment, we would not have anticipated that nearly half of the stocks in BF’s 5 portfolio would be selling at less than twelve times projected earnings at this point in the business cycle. This fact suggests that investors remain doubtful of the economic expansion’s durability. In spite of the uncertainties listed above, we have been positively impressed by the economy’s ability to grow with a major cyclical component, new home construction, operating at levels last experienced sixty years ago. If the housing industry can make incremental progress in future months and years, it could accelerate the recovery and raise corporate earnings to new highs. Therefore, it is not unreasonable to believe that the Russell 2000 Index, which is priced less than 10 percent below its all-time high set in July, 2007, could achieve a record high in the year ahead. In addition, investors should be mindful of the strong growth being experienced by major foreign countries such as Brazil, China and India as well as other nations on the Asian continent. If the economic recovery does gain momentum this year, we believe BF is positioned to benefit from an increase in the cyclical earnings of our portfolio companies. The major contributors to last year’s performance were Wabash National, a manufacturer of truck trailers, American Equity Investment Life, an insurance company specializing in indexed annuities, NewPark Resources, a provider of drilling fluids to the oil and gas industry, Knoll, a manufacturer of office furniture, and Horace Mann Educators, a multi-line insurance company. BF’s worst performers were Exide Technologies, a manufacturer of batteries, Chiquita Brands, a diversified food company, Suffolk Bancorp, a bank located on Long Island, N.Y., Granite Construction, an infrastructure builder and Skywest Airlines, a feeder airline. None of the underperformers contributed more than a 0.83 percent loss to the portfolio. At year-end, there were 41 individual stock positions in the Fund. These assets were diversified among ten industry sectors. The majority of the assets were invested in the following manner: Industrials, 25.5%, Information Technology, 21.2%, Financials, 14.9%, Consumer Discretionary, 8.4%, Energy, 10.0%, Health Care, 4.7%, and Consumer Staples, 4.6%. The Fund’s cash position at year-end was 7.3%. Assets at year-end totaled $189 million as compared to $138 million at this time last year. The weighted average capitalization of BF stocks was $696 million as compared to $629 million in 2009. The accompanying graph illustrates BF’s performance over the past decade as compared to the Russell 2000 Index. Although we are pleased with our results, we are far from satisfied and we continue to examine our procedures and methodologies in an effort to function at a higher achievement level. Nevertheless, we are very comfortable with the essence of our approach, value investing, which has served us well since the Fund’s inception in 1984. BF’s management team humbly appreciates your support and continued confidence in our work. Sincerely, The Killen Group, Inc. 6 Fund Performance for Periods Ended 12/31/10 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 24.82% 3.62% 11.48% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/10 was 1.25%. The expense ratio for Berwyn Fund as stated in the 5/1/10 prospectus was 1.32%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 7 THE BERWYN FUNDS 2010 Annual Report Berwyn Income Fund a series ofThe Berwyn Funds January 21, 2011 Dear Berwyn Income Fund Shareholder: The total return to shareholders of the Berwyn Income Fund (“BIF”) for 2010’s fourth quarter was 3.27 percent. For the full year, 2010, BIF’s total return was 10.06 percent. In the fourth quarter, a dividend of $0.112 per share was paid from net investment income, down from the $0.146 per share dividend paid in last year’s final quarter. At year’s end, the Fund also paid a long-term capital gain distribution of $0.2807 per share, its first distribution of this kind since 2007. During the fourth quarter, BIF performed roughly in-line with the Lipper Income Fund Index, which rose 3.29 percent, our only reference index with an equity component. BIF’s stock performance generally lagged many of the broad stock indices during 2010 after significantly outperforming these indices over the previous two years. During the fourth quarter and for most of the year, our Health Care stocks, in particular, trailed the market benchmarks. Holdings like Astrazeneca, Pfizer, GlaxoSmithKline and Johnson & Johnson underperformed the major indices in the face of a tougher environment for FDA approvals, patent expirations and product recalls. It appears that these companies, which have very good returns on capital, good balance sheets and attractive dividends, are regarded by the marketplace as slow growth investment vehicles and consequently sell at low price-to-earnings ratios. From our standpoint, this group of stocks remains attractive for conservative investors seeking a reasonable total return. Looking at the fixed income portion of BIF, our bond performance during the quarter and year was bolstered by our exposure to convertible bonds and the broad rally in corporate debt securities. Solid corporate earnings improved credit statistics as did the wave of corporate refinancings that helped to push out maturities and lower interest payments for many companies. BIF’s fourth quarter total return of 3.27 percent compares favorably with our two bond market reference indices, the Citigroup Broad Investment Grade Bond Index, which declined 1.34 percent for the quarter, and the Merrill Lynch High Yield Master II Index, which rose 3.07 percent. 8 For the second straight year, both the stock and the fixed income portions of BIF performed similarly, each advancing approximately 10 percent in 2010. The consecutive double digit returns of our bond portfolio is another confirmation of how strongly bonds have performed in recent years. High yield bonds, as measured by the Merrill Lynch High Yield Master II Index, one of BIF’s reference indices, followed up 2009’s exceptional performance with a 15.19 percent return in 2010. In contrast, investment grade bonds, as depicted by the Citigroup Broad Investment Grade Index, returned a respectable, yet more subdued, 6.30 percent. The Lipper Income Fund Index, our third reference index, produced a total return of 9.97 percent in 2010. With interest rates declining to historic lows and investors clamoring for fixed income investments, it is not surprising that we had a number of bonds called during the past six months. Four bond holdings, all of which were significant positions, Bristow Group, Silgan Holdings, Church & Dwight and Frontier Oil, were called during the fourth quarter. Despite the buoyancy of the bond market, we continue to find value in select securities and added six new bonds and three new preferred stocks during the last three months of the year. The bonds were a mix of high yield and investment grade securities. Each company possesses credit metrics that are appealing and the securities were, in our opinion, attractively priced. The three preferred stocks, two issued by Wells Fargo and one issued by JP Morgan, are trust preferred securities that offer a relatively high yield with an expected short duration and are backed by companies that have strong credit profiles. The heady enthusiasm towards bonds by the investment community led the management team at The Killen Group to grow more cautious as the year progressed. As bond prices rose, we sold many of our highest priced and lowest yielding securities, choosing to hold a higher than normal cash position with the intention of reinvesting the money at a later date at higher yields. Including cash, BIF’s bond portfolio (including convertible bonds) had a duration of 2.3 years at the end of the year. Excluding cash, BIF’s bond portfolio had an average credit rating of BB+ and a duration of 3.5 years. Its allocation to Investment Grade bonds was 33% and to High Yield was 67%. As stated in 2010’s third quarter shareholder letter, if bond prices continue higher, BIF will probably underperform. If bonds fall in price, we have ample cash available to take advantage of the decline. In the fourth quarter, investment grade bonds did show their first signs of weakening, closing the period with their first quarterly loss since 2008. Although the selloff was relatively tame, it does serve as a reminder that any overvalued asset can decline quickly in price, even bonds. An important part of managing portfolio risk is to avoid overvalued assets. This avoidance of risk has been a distinguishing characteristic of BIF’s long term track record. We are proud of the return profile BIF has earned over the years but are equally, if not more, proud of its recognition and avoidance of risk. BIF’s primary objectives are to provide investors with current income while seeking to preserve capital. Both objectives are considered in making investment decisions, with the result that the highest yielding offerings are often discarded. Equities, which lagged bonds for much of the year, extended their rally into, and through, the fourth quarter. BIF has maintained a near maximum position in equities for nearly all of 2010 as a result of their high dividend yields and attractive valuations. Our ability to invest across the market cap spectrum provides increased opportunities 9 to find attractive investments. When most investors think of dividend paying stocks, they imagine large cap companies. BIF does have a significant position in large caps, however, our eight best performing equities in 2010 were not large cap stocks. Six of our top eight performers, Methode Electronics, Inc., AAON, Inc., American Equity Investment Life Holding Co., Met-Pro Corp., US Ecology, Inc. and Hillenbrand, Inc. are small cap stocks. The remaining two outperformers, New York Community Bancorp, Inc. and Chico’s FAS, Inc., are mid-cap stocks. BIF attempts to balance the risks and rewards of its permitted investment categories to generate attractive income while preserving capital in real terms. The Fund’s asset allocation derives from our bottom-up research process that analyzes each potential investment, whether stock or bond, based upon its individual merits and intrinsic value. This disciplined, in-depth research process is designed to lead us to those asset sectors exhibiting the greatest relative values. When there is a dearth of quality investment candidates at attractive valuations, BIF will have higher than normal cash levels. BIF closed the year with 24 percent in cash reserves, 29 percent in common stocks, 1 percent in preferred stocks, 19 percent in convertible bonds and only 27 percent in traditional bonds. This positioning is consistent with our assessment that the exceptionally low yields available in the market on many fixed income securities are inherently risky. The Fund’s non-convertible fixed income weighting of 27 percent is the lowest it has been since the late 1990’s, while the cash position is as high as it’s been in more than a decade. We do not intend to keep this cash position at such an elevated level but have identified a number of potential investment candidates to buy when their valuations become more attractive. At year’s end, we had investments in 68 different companies. Through an increase in new assets and capital appreciation, BIF ended 2010 with $1.282 billion under management, an all time high. As announced in last quarter’s shareholder letter, BIF closed to new investors on November 15, 2010. We believe that in closing the Fund to new investors we can continue to grow while protecting what is most important, our investment process. Our focus at The Killen Group is to do the best job we can for our existing shareholders, which is a large and diverse group. We will work tirelessly to remain in your trust. Very truly yours, The Killen Group, Inc. 10 Fund Performance for Periods Ended 12/31/10 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 10.06% 8.36% 9.09% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/10 was 0.66%. The expense ratio for Berwyn Income Fund as stated in the 5/1/10 prospectus was 0.72%. Returns for Berwyn Income Fund are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 11 12 THE BERWYN FUNDS 2010 Annual Report Berwyn Cornerstone Fund a series ofThe Berwyn Funds January 21, 2011 Dear Berwyn Cornerstone Fund Shareholder: Berwyn Cornerstone Fund’s (“BCF’s”) net asset value per share increased to $13.42 on December 31, 2010 from $12.44 per share at the end of the previous year and $12.66 on September 30, 2010. Including an income dividend of $0.0867 per share, BCF’s total return for the 12 months was 8.57 percent and 6.69 percent for the fourth quarter. The primary benchmarks for the Fund, the S&P 500 and S&P 400 MidCap Indices, rose 15.06 percent and 26.64 percent for the year and 10.76 percent and 13.50 percent for the fourth quarter, respectively. All returns mentioned above are total returns. While BCF’s returns for the fourth quarter and full year were positive, on a relative basis they were disappointing. Following two strong relative performance years in 2008 and 2009, we failed to keep up with our benchmarks during 2010. Every quarter we analyze our absolute and relative performance for the most recent three month and twelve month periods in two ways. Firstly, we examine economic sector performance, looking for areas of strength and weakness, and our participation therein. Secondly, we look within each sector to ascertain how we performed at the individual stock level. When 2010 is examined from a sector standpoint, the data shows that BCF struggled in the areas of Consumer Staples, Health Care and Information Technology. At the individual stock level, there were no major declines. Nevertheless, the Fund’s underperformance was broadly contained in these three sectors with most portfolio holdings registering either modest increases or modest declines, but significantly worse than the sector benchmark returns. Although we are long-term investors, we approach the management of BCF in an intense manner. Daily, weekly and monthly periods of underperformance are of concern to us. Consequently, we are always reassessing the constituents of the portfolio to reconsider both their short-term and longer term prospects. 13 For example, in the Information Technology sector, Intel Corp. was one of the stocks that contributed negatively to BCF’s relative returns. Fundamentally, the company had a very strong 2010 as sales grew over 20%, margins expanded and the financial position of the company remained strong. The stock, however, lagged the market, with the price-to-earnings multiple shrinking to just over 10 times as of year’s end. There were other holdings that experienced similar unenthusiastic market reactions, an unwillingness to put what we consider fair valuations on solid fundamental results. In cases such as Intel where the company’s fundamentals remain strong, we are likely to hold, or even increase, our position, the assumption being that the market will eventually value the stock more favorably. Another company in the same Information Technology sector that contributed to BCF’s negative relative performance, but one that disappointed fundamentally as well, was QLogic. Results in this case were disappointing from both a sales and profit growth standpoint. As we monitored the progress at QLogic and, more importantly, management’s discussion of the company’s prospects, we eventually concluded that our initial growth thesis concerning this company was not materializing. We sold the stock during the first half of the year. These two examples illustrate our continual analysis of every portfolio investment to assess its ongoing progress, always weighing how actual performance measures up to our initial investment thesis. Critical, in our opinion, to long-term investment success is not allowing short-term market performance of a stock to affect one’s well-researched beliefs concerning its intrinsic value. When a stock such as Intel has a difficult year, as it did in 2010, this does not mean that it cannot be a meaningful contributor to outperformance in succeeding years. Ultimately, the value of the stock will be driven by its earnings power, which is the objective of our research efforts prior to purchase and, equally important, over the entire period it is owned. The positive absolute performance in 2010 of BCF and the major stock market indices was driven by the economic recovery. Nevertheless, the recovery remained fragile domestically and the market was not immune to being negatively affected by macro concerns. The most notable of these, as we have mentioned in past letters, were the sovereign credit issues rising to the surface in Europe during the year. The sustainability of the economic recovery will surely remain a concern of the market, especially in the first half of 2011. However, corporate cost structures and balance sheets remain in good shape as the new year begins and stock valuations remain modest. If the economic recovery gains momentum, we expect another year of gains for the stock market and positive gains for BCF. BCF’s positioning at year-end 2010 shows heavier weightings in economically sensitive areas such as Consumer Discretionary, 20.9%, Financials, 19.1%, and Information Technology, 14.2%. The positioning of the Fund is primarily determined by where, from a sector standpoint, undervalued securities are found, not by a macro outlook for the economy that attempts to pick sector winners and losers. Our overweighting in cyclical sectors is a reflection of the sharp sell-off in 2007 and 2008, which we believe created numerous attractively priced companies. The price appreciation seen over the past two years has resulted in our weightings in these sectors rising despite trimming 14 back a number of our stock positions. As of year-end, we remained comfortable with the Fund’s sector weightings and the size of the individual holdings. Individual securities that had strong performance in the fourth quarter included Tidewater, Inc., Jacobs Engineering and Alcoa. Tidewater provides offshore marine services for drilling rigs, Jacobs is a large engineering and construction company and Alcoa is one of the world’s leading aluminum producers. All three stocks benefited from a more positive economic backdrop and earnings outlook. Stocks that underperformed during the quarter included 3M Corp, Best Buy and Abbott Laboratories. 3M and Abbott continued to post strong results but received little credit in the market while Best Buy had disappointing third quarter sales. In all three cases we have maintained our stock positions as we continue to have a positive view of their long-term prospects. Our research process remains focused on seeking out sound companies whose stock prices do not, in our opinion, properly reflect their long-term earnings potential. We added three new securities to BCF’s portfolio during the fourth quarter of 2010: Dell, Inc. in the Information Technology sector, Wells Fargo in the Financials sector and Gap, Inc. in the Consumer Discretionary sector. All three stocks are financially strong and should benefit from an improving economic environment. In the cases of Dell and Wells Fargo, there is also the potential for margin improvement. During the fourth quarter we sold our positions in Coca-Cola, Waste Management and Campbell Soup. All three stocks have generated positive returns for us over the past several years, however, at current valuations, none offer compelling value, in our opinion. While our full year results for 2010 were disappointing, we are confident that our long-term oriented investment process can provide positive absolute and relative returns over time, as it has in the past. As discussed above, some of the stocks that hurt our performance in 2010 still offer what we believe to be compelling values and we look to them to be contributors in future quarters and years. In other instances, we have made changes to the Fund that we believe will positively impact its performance moving forward. As always we appreciate the support of our shareholders and we will be working hard in 2011 to reward that support. Very truly yours, The Killen Group, Inc. 15 Fund Performance for Periods Ended 12/31/10 (Average Annual Total Returns) One Year Five Years Since Inception (5/01/02) Berwyn Cornerstone Fund 8.57% 3.65% 5.68% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/10 were 2.26% and 1.61%, respectively. The total and net expense ratios for Berwyn Cornerstone Fund as stated in the 7/1/10 supplement to the 5/1/10 prospectus were 2.59% and 1.25%, respectively. Effective July 1, 2010, the Advisor has contractually agreed to waive all or a portion of its management fees in order to limit BCF’s ratio expenses to average net assets to 1.25%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 16 BERWYN FUND SCHEDULE OF INVESTMENTS December 31, 2010 COMMON STOCKS — 93.6% Shares Value AEROSPACE & DEFENSE — 2.3% Ducommun, Inc. $ AIRLINES — 2.2% SkyWest, Inc. AUTO - TRUCK TRAILERS — 0.9% Wabash National Corp.+ BANKS — 2.4% City Holding Co. Suffolk Bancorp BUILDING PRODUCTS - AIR & HEATING — 2.7% AAON, Inc. CHEMICALS — 1.2% KMG Chemicals, Inc. COMMERCIAL PRINTING — 2.7% Courier Corp. Ennis, Inc. COMMUNICATIONS EQUIPMENT — 3.4% InterDigital, Inc.+ COMPUTERS & PERIPHERALS — 1.4% Stratasys, Inc.+ CONSTRUCTION & ENGINEERING — 2.7% Granite Construction, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 7.9% Advanced Energy Industries, Inc.+ Encore Wire Corp. Plexus Corp.+ ELECTRONICS — 3.2% Methode Electronics, Inc. 17 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 93.6% (continued) Shares Value ENVIRONMENTAL CONTROL — 2.6% US Ecology, Inc. $ FOOD — 4.7% Chiquita Brands International, Inc.+ Sanderson Farms, Inc. GAS UTILITIES — 2.3% Laclede Group, Inc. (The) HEALTH CARE PROVIDERS & SERVICES — 4.7% LifePoint Hospitals, Inc.+ RehabCare Group, Inc.+ HOME FURNISHINGS — 2.9% Hooker Furniture Corp. INFORMATION SERVICES — 2.6% Fair Isaac Corp. INSURANCE — 9.6% American Equity Investment Life Holding Co. FPIC Insurance Group, Inc.+ Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. INTERNET SOFTWARE & SERVICES — 2.9% VASCO Data Security International, Inc.+ MACHINERY — 4.6% Graham Corp. Tennant Co. MISCELLANEOUS MANUFACTURING — 2.4% Sturm, Ruger & Co., Inc. OFFICE FURNITURE PRODUCTS — 2.5% Knoll, Inc. OIL & GAS - EXPLORATION & PRODUCTION — 2.7% VAALCO Energy, Inc.+ OIL & GAS - REFINING — 3.3% Frontier Oil Corp. + 18 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 93.6% (continued) Shares Value OIL & GAS SERVICES — 4.1% Gulf Island Fabrication, Inc. $ Newpark Resources, Inc.+ RETAIL — 3.2% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ SEMICONDUCTORS — 2.5% Rudolph Technologies, Inc.+ THRIFTS & MORTGAGE FINANCE — 3.0% Dime Community Bancshares, Inc. TOTAL COMMON STOCKS (Cost $142,474,263) $ MONEY MARKET FUNDS — 7.3% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.02%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.16%* TOTAL MONEY MARKET FUNDS (Cost $13,815,458) $ TOTAL INVESTMENTS AT VALUE — 100.9% (Cost $156,289,721) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.9%) ) NET ASSETS — 100.0% $ + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2010. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS December 31, 2010 COMMON STOCKS — 29.1% Shares Value BANKS — 0.6% New York Community Bancorp, Inc. $ Suffolk Bancorp BUILDING PRODUCTS - AIR & HEATING — 0.2% AAON, Inc. COMMERCIAL PRINTING — 1.9% Ennis, Inc. CONSTRUCTION MATERIALS — 1.4% Eagle Materials, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.1% JPMorgan Chase & Co. ELECTRIC UTILITIES — 1.6% Exelon Corp. ELECTRONICS — 1.2% Methode Electronics, Inc. ENERGY EQUIPMENT & SERVICES — 1.3% Tidewater, Inc. ENVIRONMENTAL CONTROL — 1.2% US Ecology, Inc. FOOD - WHOLESALE — 1.1% SYSCO Corp. GAS UTILITIES — 1.1% Laclede Group, Inc. (The) HEALTH CARE - PRODUCTS — 0.7% Johnson & Johnson HOUSEHOLD PRODUCTS — 1.3% Kimberly-Clark Corp. INSURANCE — 2.7% Chubb Corp. (The) HCC Insurance Holdings, Inc. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 29.1% (continued) Shares Value MACHINERY — 0.6% Met-Pro Corp. $ METAL - ALUMINUM — 1.1% Alcoa, Inc. MISCELLANEOUS MANUFACTURING — 1.1% 3M Co. PHARMACEUTICALS — 3.3% AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Pfizer, Inc. PROFESSIONAL SERVICES — 1.3% Dun & Bradstreet Corp. (The) SEMICONDUCTORS — 1.3% Intel Corp. SOFTWARE — 1.5% Microsoft Corp. SPECIALTY RETAIL — 1.5% Chico's FAS, Inc. TOTAL COMMON STOCKS (Cost $320,174,102) $ PREFERRED STOCKS — 1.4% Shares Value BANKS — 0.5% Wells Fargo Capital IV $ Wells Fargo Capital IX DIVERSIFIED FINANCIAL SERVICES — 0.1% JPMorgan Chase Capital XII REAL ESTATE INVESTMENT TRUSTS — 0.8% Health Care REIT, Inc. - Series D Public Storage - Series F TOTAL PREFERRED STOCKS (Cost $16,338,519) $ 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 45.3% Par Value Value AEROSPACE & DEFENSE — 6.0% Alliant Techsystems, Inc., 2.75%, due 09/15/11 CV $ $ Ceradyne, Inc., 2.875%, due 12/15/35 CV L-3 Communications Holdings, Inc., 3.00%, due 08/01/35 CV Orbital Sciences Corp., 2.437%, due 01/15/27 CV BIOTECHNOLOGY — 2.9% Amgen, Inc., 0.125%, due 02/01/11 CV COMPUTERS & PERIPHERALS — 2.9% SanDisk Corp., 1.00%, due 05/15/13 CV SanDisk Corp., 1.50%, due 08/15/17 CV CORRECTIONAL FACILITIES — 2.7% Corrections Corp. of America, 6.25%, due 03/15/13 ELECTRIC UTILITIES — 0.4% Constellation Energy Group, Inc., 4.55%, due 06/15/15 FOOD — 1.3% Chiquita Brands International, Inc., 7.50%, due 11/01/14 Chiquita Brands International, Inc., 8.875%, due 12/01/15 HEALTH CARE EQUIPMENT & SUPPLIES — 0.0% Wright Medical Group, Inc., 2.625%, due 12/01/14 CV HEALTH CARE PROVIDERS & SERVICES — 6.3% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 Humana, Inc., 6.30%, due 08/01/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 6.125%, due 06/01/13 Omnicare, Inc., 3.25%, due 12/15/35 CV Owens & Minor, Inc., 6.35%, due 04/15/16 HOTELS, RESTAURANTS & LEISURE — 0.2% Choice Hotels International, Inc., 5.70%, due 08/28/20 HOUSEHOLD DURABLES — 2.8% D.R. Horton, Inc., 5.375%, due 06/15/12 D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 45.3% (continued) Par Value Value INDUSTRIAL CONGLOMERATES — 0.4% Carlisle Cos., Inc., 5.125%, due 12/15/20 $ $ INFORMATION SERVICES — 0.4% Equifax, Inc., 6.90%, due 07/01/28 Equifax, Inc., 7.00%, due 07/01/37 INSURANCE — 4.2% American Equity Investment Life Holding Co., 5.25%, due 12/06/24 CV Horace Mann Educators Corp., 6.85%, due 04/15/16 Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 7.625%, due 03/01/11 Unum Group, 6.75%, due 12/15/28 LEISURE EQUIPMENT & PRODUCTS — 0.6% Smith & Wesson Holding Co., 4.00%, due 12/15/26 CV MACHINERY — 3.5% Columbus McKinnon Corp., 8.875%, due 11/01/13 Gardner Denver, Inc., 8.00%, due 05/01/13 Westinghouse Air Brake Technologies Corp., 6.875%, due 07/31/13 MEDIA — 0.3% Scholastic Corp., 5.00%, due 04/15/13 METAL - ALUMINUM — 1.0% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 METAL PRODUCTS — 1.0% Valmont Industries, Inc., 6.875%, due 05/01/14 PERSONAL SERVICES — 1.0% Service Corp. International, 7.375%, due 10/01/14 Service Corp. International, 6.75%, due 04/01/15 REAL ESTATE INVESTMENT TRUSTS — 0.5% Health Care REIT, Inc., 5.875%, due 05/15/15 Realty Income Corp., 5.95%, due 09/15/16 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 45.3% (continued) Par Value Value RETAIL — 4.2% Home Depot, Inc. (The), 5.875%, due 12/16/36 $ $ Wal-Mart Stores, Inc., 5.25%, due 09/01/35 Woolworth Corp., 8.50%, due 01/15/22 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 0.6% FEI Co., 2.875%, due 06/01/13 CV SPECIALTY RETAIL — 0.4% Payless Shoes Corp., 8.25%, due 08/01/13 TELECOMMUNICATIONS — 0.2% Ameritech Capital Funding Corp., 6.875%, due 10/15/27 TELECOMMUNICATIONS EQUIPMENT — 0.1% Anixter, Inc., 5.95%, due 03/01/15 TOYS/GAMES/HOBBIES — 1.4% Hasbro, Inc., 6.60%, due 07/15/28 Mattel, Inc., 6.20%, due 10/01/40 TOTAL CORPORATE BONDS (Cost $548,994,764) $ REPURCHASE AGREEMENTS — 12.2% Par Value Value U.S. Bank N.A., 0.01%, dated 12/31/10, due 01/03/11, repurchase proceeds: $155,808,974 (Cost $155,808,844)# $ $ COMMERCIAL PAPER — 1.9% Par Value Value Sears, Roebuck & Co., 0.50%, due 01/05/11 (Cost $24,998,611) $ $ 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS — 9.8% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.02%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.16%* TOTAL MONEY MARKET FUNDS (Cost $125,802,946) $ TOTAL INVESTMENTS AT VALUE — 99.7% (Cost $1,192,117,786) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.3% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. # Repurchase agreement is fully collateralized by $42,020,291 FNCL, Pool #555408, 5.00%, due 04/01/33, $34,322,946 FNCL, Pool #555647, 4.50%, due 07/01/33, $5,441,449 FNCI, Pool #555745, 4.50%, due 09/01/18 and $74,024,158 FNR, Series #08-47, 1.23%, due 06/25/38. The aggregate market value of the collateral at December 31, 2010 was $158,918,993. * Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2010. See Accompanying Notes to Financial Statements. 25 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS December 31, 2010 COMMON STOCKS — 97.6% Shares Value AEROSPACE & DEFENSE — 2.9% L-3 Communications Holdings, Inc. $ BANKS — 6.2% New York Community Bancorp, Inc. Wells Fargo & Co. COMPUTERS & PERIPHERALS — 8.1% Dell, Inc.+ Hewlett-Packard Co. International Business Machines Corp. CONSTRUCTION & ENGINEERING — 3.3% Jacobs Engineering Group, Inc.+ DIVERSIFIED FINANCIAL SERVICES — 3.2% JPMorgan Chase & Co. ENERGY EQUIPMENT & SERVICES — 3.5% Tidewater, Inc. FOOD — 2.2% ConAgra Foods, Inc. FOOD - WHOLESALE — 2.8% SYSCO Corp. HEALTH CARE - PRODUCTS — 2.9% Johnson & Johnson HOUSEHOLD PRODUCTS — 3.0% Kimberly-Clark Corp. INSURANCE — 9.8% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group LEISURE GOODS — 3.7% Thor Industries, Inc. 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 97.6% (continued) Shares Value MEDIA — 1.5% Walt Disney Co. (The) $ METAL - ALUMINUM — 3.8% Alcoa, Inc. MISCELLANEOUS MANUFACTURING — 2.4% 3M Co. OIL & GAS — 3.5% Chevron Corp. PHARMACEUTICALS — 10.1% Abbott Laboratories AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Pfizer, Inc. PROFESSIONAL SERVICES — 2.8% Dun & Bradstreet Corp. (The) RETAIL — 2.9% Best Buy Co., Inc. SEMICONDUCTORS — 3.1% Intel Corp. SOFTWARE — 3.0% Microsoft Corp. SPECIALTY RETAIL — 12.9% Aéropostale, Inc.+ Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. TOTAL COMMON STOCKS (Cost $9,129,418) $ 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS — 2.4% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.02%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.16%* TOTAL MONEY MARKET FUNDS (Cost $246,728) $ TOTAL INVESTMENTS AT VALUE — 100.0% (Cost $9,376,146) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.0% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2010. See Accompanying Notes to Financial Statements. 28 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2010 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: At Market Value (Cost $156,289,721, $1,036,308,942 and $9,376,146 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Investments in Repurchase Agreements: At Market Value (Cost $0, $155,808,844 and $0 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) — — Receivables: Dividends and Interest Fund Shares Sold Investment Securities Sold — — Other Assets Total Assets Liabilities Payables: Fund Shares Redeemed — Investment Securities Purchased — Accrued Investment Advisory Fees (Note 5) Accrued Administration Fees (Note 5) Other Accrued Expenses and Liabilities Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Undistributed Net Investment Income — — Accumulated Net Realized Losses From Security Transactions ) ) ) Net Unrealized Appreciation on Investment Securities Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value, Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Year Ended December 31, 2010 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends $ $ $ Interest — 1 Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration Fees Postage and Supplies Custodian and Bank Service Fees Professional Fees Report Printing Insurance Trustees’ Fees and Expenses Compliance Service Fees (Note 5) Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income Realized and Unrealized Gains on Investments Net Realized Gains from Sales of Investment Securities Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities Net Realized and Unrealized Gains on Investments Net Increase in Net Assets Resulting from Operations $ $ $ See Accompanying Notes to Financial Statements. 30 THE BERWYN FUNDS STATEMENTS OF CHANGES IN NET ASSETS BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Year Ended 12/31/10 Year Ended 12/31/09 Year Ended 12/31/10 Year Ended 12/31/09 Year Ended 12/31/10 Year Ended 12/31/09 Operations Net Investment Income $ Net Realized Gains (Losses) from Sales of Investment Securities ) ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities Net Increase in Net Assets Resulting from Operations Distributions to Shareholders From Net Investment Income ) From Realized Gains from Sales of Investment Securities — — ) — — — Decrease in Net Assets Resulting from Distributions to Shareholders ) Capital Share Transactions Proceeds from Shares Sold Net Asset Value of Shares Issued in Reinvestment of Distributions to Shareholders Proceeds from Redemption Fees Collected (Note 2) Shares Redeemed ) Net Increase (Decrease) in Net Assets from Capital
